 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Federal Trade Commission,                          No. CV-00-02260-PHX-DWL
10                  Plaintiff,                          ORDER
11   v.
12   Netforce Seminars, et al.,
13                  Defendants.
14
15          Leon B. Silver, Rebecca N. Cain, Damon W.D. Wright, Andrew S. Jacob, Mary M.

16   Curtin, Rachel L. Werner, and Gordon Rees Scully Mansukani, LLP (collectively “Defense
17   Counsel”) have filed a motion to withdraw as counsel of record (without client consent)

18   for Defendant James D. Noland, Jr. (Doc. 86) and Defendants Success By Media Holdings

19   Inc. and Success by Media LLC (Doc. 89). The issues raised by these motions mirror those

20   in another pending case, Federal Trade Commission v. Noland, No. CV-20-00047-PHX-
21   DWL, where a similar motion to withdraw has been filed. An order issued today in that

22   case resolves the issues, and the analysis in that order is incorporated here.

23          Accordingly,

24          IT IS ORDERED that Defense Counsel’s motions to withdraw as counsel of record

25   (Docs. 86, 89) are granted. The Receiver shall be substituted as counsel of record for

26   Success By Media Holdings Inc. and Success by Media LLC. Noland shall proceed pro se
27   unless and until he retains new counsel. His contact information is as follows:

28
 1          Jay Noland1
            1452 W. Horizon Ridge Pkwy, Suite 503
 2          Henderson, NV 89012
            1-760- 230-8916
 3
 4          IT IS FURTHER ORDERED that the FTC and the Receiver shall confer and
 5   determine a workable schedule for the Receiver to respond to the FTC’s pending discovery
 6   requests.
 7          Dated this 2nd day of April, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     1
            Defense Counsel avers that this is the correct service address for court filings,
28   although Jay and Lina Noland’s last known residential address is 1766 Amarone Way,
     Henderson, NV, 89012. (Doc. 88 at 3-4.)

                                                 -2-
